Citation Nr: 0505790	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  04-00 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel
INTRODUCTION

The veteran served on active duty from August 1943 to 
November 1945.  He was awarded the Combat Infantryman's Badge 
(CIB).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, that denied service connection for bilateral 
hearing loss and tinnitus.  

In January 2005, the veteran testified before the undersigned 
Acting Veterans Law Judge at the Houston, Texas RO.  A copy 
of the hearing transcript has been associated with the claims 
file. 

A motion to advance this case on the Board's docket was 
granted by the Board for good cause shown.  38 U.S.C.A. § 
7107 (West 2002); 38 C.F.R. § 20.900(c) (2004.)


FINDING OF FACT

The veteran's bilateral hearing loss and tinnitus originated 
during his active military service. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was incurred during 
active duty.  
38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304(d), 3.385 (2004).  
 
2.  Tinnitus was incurred during active duty.  38 U.S.C.A. 
§§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§3.102, 3.303, 3.304(d) (2004).  



REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2004).  In addition, certain chronic 
diseases, including organic diseases of the nervous system, 
such as sensorineural hearing loss, shall be presumed to have 
been incurred during service if they become manifest to a 
compensable degree within one year following separation from 
service.  See 38 U.S.C.A. §§ 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  
See 38 C.F.R. § 3.303(b) (2004).

In regard to the veteran's claims, the Board notes that his 
CIB reflects combat service in World War II.  In that case, 
if an injury or disease is alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident. 
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2004).  "Satisfactory evidence" is credible evidence.  
Collette v. Brown, 82 F.3d 389, 392 (1996). 
Such evidence may be rebutted only by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).

Section 1154(b) allows combat veterans, in certain 
circumstances, to use lay evidence to establish the 
incurrence of a disease or injury in service.  "However, the 
provisions of section 1154(b) do not provide a substitute for 
medical-nexus evidence. . ." Clyburn v. West, 12 Vet. App. 
296, 303 (1999).  Section 1154(b) serves only to relax the 
evidentiary burden to establish incurrence of a disease or 
injury in service.  Id.

For VA purposes, impaired hearing is considered a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater, or when speech recognition scores using 
the Maryland CNC test are less than 94 percent.  38 C.F.R. § 
3.385 (2004).

The United States Court of Appeals for Veterans Claims held 
in Hensley v. Brown, 5 Vet. App. 155 (1993), that 38 C.F.R. § 
3.385 does not preclude service connection for a current 
hearing disability where hearing was within normal limits on 
audiometric testing at the time of separation from service.  
In that case, the Court agreed with the Secretary's 
suggestion that service connection may be established if the 
record shows acoustic trauma due to noise exposure in 
service, audiometric test results showing an upward trend in 
auditory thresholds, post-service audiometric testing 
establishes current hearing loss constituting a disability 
under 
38 C.F.R. § 3.385, and competent evidence relates current 
hearing loss disability to active service.  Id., at 159-60.

The evidence of record includes the veteran's contentions, 
hearing testimony, reports from the Surgeon General's Office 
(SGO) and private and VA examination and treatment reports.

The veteran contends, in both written statements to the RO 
and in testimony before the undersigned Acting Veterans Law 
Judge, that he was exposed to mortar and artillery fire 
during combat in World War II.  In addition, he maintained 
that he experienced temporary hearing loss and tinnitus 
during combat operations.  He denied having any post-service 
noise exposure. 

The veteran served on active duty from August 1943 to 
November 1945.  His DD Form 214 indicates that his military 
occupational specialty (MOS) was rifleman, that he was 
awarded the CIB and Carbine Marksman Badge, and that he 
served in the Rome-Arno-N Apennines-Po Valley Campaigns. 

The veteran's complete service medical records are not 
available as they were apparently destroyed by a fire at the 
National Personnel Records Center in 1973.  (Of record are 
reports from the SGO, dated in October and November 1944 and 
April 1945, reflecting treatment for unrelated disabilities.)  
In cases such as this, VA has a heightened duty to explain 
its findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  The Board's analysis of the veteran's 
claims have been undertaken with this duty in mind.  

Post-service VA and private treatment reports, dating from 
May 1998 to October 2003, are of record.  A January 2003 VA 
examination report reflects that an audiogram was performed 
and that the veteran had bilateral hearing loss which would 
satisfy the criteria for impaired hearing in accordance with 
38 C.F.R. § 3.385.  During the January 2003 VA examination, 
the veteran reported that he began to experience tinnitus and 
hearing loss after service.  The examiner indicated that he 
had not review the claims file prior to the examination.  
Diagnoses of mild high frequency sensorineural hearing loss, 
bilaterally, and tinnitus were entered by the examiner.  The 
examiner opined that the veteran's hearing loss and tinnitus 
were less related to his military noise exposure and more 
related to other factors later in life.  

The Board finds that, with resolution of doubt in the 
veteran's favor, a grant of service connection for bilateral 
hearing loss and tinnitus is warranted.  The veteran is a 
decorated World War II combat veteran.  His reported history 
of noise exposure from rifle fire, mortar explosions, and 
grenade explosions is consistent with the circumstances, 
conditions, or hardships of his military service while 
engaging in combat with the enemy.  As noted above, he now 
has bilateral hearing loss disability by VA standards and 
tinnitus.  Although the January 2003 VA examiner found that 
the veteran's hearing loss and tinnitus were less related to 
his military service and more related to other factors later 
in life, she essentially conceded that there was some 
relationship between the veteran's combat noise exposure and 
his current hearing impairment - just that it was less due to 
the noise exposure than to other factors later in life.  
However, she did not delineate any of those factors that 
would be responsible for the veteran's bilateral hearing loss 
and tinnitus, particularly in light of the lack of noise 
exposure after service.  

Consequently, the Board finds that the veteran's currently 
diagnosed bilateral hearing loss and tinnitus are 
attributable to, at least in part, the acoustic trauma he 
experienced during World War II.  Therefore, service 
connection for these disabilities is warranted.  38 U.S.C.A. 
§§ 1154(b), 5107 (West 2002); 38 C.F.R. § 3.102 (2004).  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



	                        
____________________________________________
	SUSAN J. JANEC
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


